DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status

This action is in response to applicant filed on 09/24/2021. Claims 1-19 are pending for examination.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vardi (US 2016/0078752).

Regarding claim 1: Vardi disclose a wearable device comprising: 
a body comprising a latching mechanism (Fig. 1, ¶0046), one or more processors (Fig. 8A-B, item 820, ¶0104) and a communication interface (Fig. 8A-B, item 818, 822, ¶0103); and 
a band affixed to the body (Fig. 1-7D, ¶0046), a length of the band being configured to encircle a wearer's limb (¶0046), the band and the body comprising a plurality of circuit systems, each circuit system of the plurality of circuit systems being configured to conduct an electric current when the latching mechanism is engaged with the band (Fig 1, ¶0051); 
the one or more processors being configured to: 
while the latching mechanism is engaged with the band, detect loss of electric current in one or more circuit systems comprising less than all of the plurality of circuit systems (¶0045 & ¶0131),
responsive to detecting the loss of electric current in the one or more circuit systems, transmit information regarding the loss of electric current in the one or more circuit systems to a destination application (¶0131 & ¶0153-0154).

Regarding claim 3: Vardi disclose the wearable device of Claim 1, wherein: 
the body further comprises one or more sensors configured to detect one or more attributes of the wearer comprising one or more of: location, heart rate, blood oxygen level, or step count (¶0146); and 
the one or more processors are further configured to transmit the one or more attributes of the wearer detected by the one or more sensors, via the communication interface, to a destination application (¶0146).

Regarding claim 4: Vardi disclose the wearable device of Claim 3, wherein: 
the body further comprises one or more computer-readable media (¶Fig. 8A-B, ¶0062); and the one or more processors are further configured to store the one or more attributes of the wearer, detected by the one or more sensors, at the one or more computer-readable media (¶0045).

Regarding claim 7: Vardi disclose the wearable device of Claim 1, wherein the one or more processors are further configured to: 
detect one or more emergency indicators comprising one or more of: 
unauthorized removal of the wearable device from the wearer, the loss of electric current in the one or more circuit systems, cessation of detection of one or more vital signs at the wearable device, activation of emergency protocol from a client device, or manual activation of emergency protocol at the wearable device (¶0045 and ¶0131); and 
responsive to detecting the one or more emergency indicators, perform one or more emergency-response actions comprising one or more of: 
transmitting data recorded in connection with detecting the one or more emergency indicators to a destination application, storing data recorded in connection with detecting the one or more emergency indicators in computer-readable media comprised in the body, transmitting data recorded previous to detecting the one or more emergency indicators to a destination application, initiation of audio and/or video recording at the wearable device, or transmitting audio and/or video recording data to a destination application and/or to law enforcement (¶0131 and ¶0154).

Regarding claim 9: Vardi disclose the wearable device of Claim 1, wherein one or both of the body and the band are reinforced with steel.(¶0051)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vardi (US 2016/0078752).

Regarding claim 2: Vardi disclose the wearable device of Claim 1, wherein: 
the destination application is a service that maintains a plurality of ignore flags for the plurality of circuit systems (¶0131-0133); responsive to determining that a particular ignore flag for a particular circuit system, of the one or more circuit systems, is not set, the service causes alert information, based on the information regarding the loss of electric current in the one or more circuit systems, to be disseminated to one or more client devices associated with the wearable device (¶0141-0142).
Verdi does not explicitly disclose the information regarding the loss of electric current in the one or more circuit systems comprises one or more identifiers of the one or more circuit systems. However, in a different embodiment, Vardi disclose the information regarding the loss of electric current in the one or more circuit systems comprises one or more identifiers of the one or more circuit systems (Fig. 15, ¶0158).
Therefore, before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the method step of the information regarding the loss of electric current in the one or more circuit systems comprises one or more identifiers of the one or more circuit systems in order to identify the person wearing the band (¶0158-0159).

Regarding claim 5: Vardi disclose the wearable device of Claim 1, but does not explicitly disclose wherein the one or more processors are further configured to: receive an instruction to engage or disengage the wearable device; responsive to the instruction being from an authorized source, causing the latching mechanism to engage or disengage according to the instruction. However, in a different embodiment, Vardi disclose receiving an instruction to engage or disengage the wearable device (Fig. 15, ¶0156) and responsive to the instruction being from an authorized source, causing the latching mechanism to engage or disengage according to the instruction (¶0160).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the one or more processors are further configured to: receive an instruction to engage or disengage the wearable device; responsive to the instruction being from an authorized source, causing the latching mechanism to engage or disengage according to the instruction, in view of the teaching of Vardi in order to allow control of the band from authorized users (¶0156-0160).

Regarding claim 6: Vardi disclose the wearable device of Claim 5, wherein the one or more processors are further configured to determine whether the instruction is from an authorized source (¶0156) by: determining that a client device that issued the instruction is physically communicatively connected to the wearable device (¶0159); and determining that a user that is authorized to issue the instruction has authenticated with a client application on the client device (¶0158); wherein determining that the instruction is from an authorized source is based on the client device being physically communicatively connected to the wearable device and the authorized user being authenticated with the client application on the client device (¶0162-0163).

Regarding claim 8: Vardi disclose the wearable device of Claim 1, but does not explicitly disclose wherein one or more physical components of each circuit system, of the plurality of circuit systems, is configured to open said each circuit system when over a threshold amount of pressure is placed on the one or more physical components.
However, in a different embodiment, Vardi disclose wherein one or more physical components of each circuit system, of the plurality of circuit systems, is configured to open said each circuit system when over a threshold amount of pressure is placed on the one or more physical components. (¶0051, ¶0080 & ¶0087-0088).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein one or more physical components of each circuit system, of the plurality of circuit systems, is configured to open said each circuit system when over a threshold amount of pressure is placed on the one or more physical components in order to identify if the latch is open or moved (¶0055 and ¶0079).

Claim(s) 10-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vardi et al. (US 2013/0182382) (Vardi 82 from herein on) in view of Vardi (US 2016/0078752)

Regarding claim 10: Vardi 82 disclose a wearable device comprising: 
a body comprising a hook-based latching mechanism, (Fig. 3A-D, ¶0047), one or more processors (¶0081) and a communication interface (¶0042); and 
the hook-based latching mechanism comprising: 
a rotatable cross-bar, and a set of hook members rigidly connected to the rotatable cross-bar (Fig. 3A-3D, ¶0047); 
(Fig. 1-7D, ¶0046), a length of the band being configured to encircle a wearer's limb (¶0043), the band comprising: 
a set of conductive members positioned within the band and running the length of the band, a first end of each conductive member, of the set of conductive members, being conductively connected to a corresponding hook member of the set of hook members, and one or more loop members substantially spanning a width of the band, each loop member of the one or more loop members being disposed adjacent to the set of conductive members within the band (Fig. 3D, ¶0048);
 the hook-based latching mechanism being configured to engage with the band by: rotating the rotatable cross-bar, said rotating causing each hook member of the set of hook members to:
(a) slide under a particular loop member, of the one or more loop members, and 
(b) make and maintain contact with a corresponding conductive member of the set of conductive members (Fig. 3D, ¶0047); 
each hook member, of the set of hook members, and each corresponding conductive member, of the set of conductive members, forming a respective circuit system, of a set of circuit systems, configured to conduct an electric current when the hook-based latching mechanism is engaged with the band (¶0048).
Vardi does not explicitly disclose the one or more processors being configured to: 
while the hook-based latching mechanism is engaged with the band, detect loss of electric current in one or more circuit systems of the set of circuit systems, and responsive to detecting loss of electric current in the one or more circuit systems, transmit information regarding the loss of electric current in the one or more circuit systems, via the communication interface, to a destination application.
In analogous art regarding wearable devices, Vardi disclose the one or more processors being configured to: 
while the hook-based latching mechanism is engaged with the band, detect loss of electric current in one or more circuit systems of the set of circuit systems (¶0045 & ¶0131), and
responsive to detecting loss of electric current in the one or more circuit systems, transmit information regarding the loss of electric current in the one or more circuit systems, via the communication interface, to a destination application. (¶0131 & ¶0153-0154).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of the one or more processors being configured to: 
while the hook-based latching mechanism is engaged with the band, detect loss of electric current in one or more circuit systems of the set of circuit systems, and responsive to detecting loss of electric current in the one or more circuit systems, transmit information regarding the loss of electric current in the one or more circuit systems, via the communication interface, to a destination application, as disclosed by Vardi, to the wearable device of Vardi 82. The motivation is to provide efficient control to the band for tamper monitoring. (¶0051, ¶0131) 

Regarding claim 11: The combination of Vardi 82 and Vardi disclose the wearable device of Claim 10, wherein: 
the body further comprises one or more sensors configured to detect one or more attributes of the wearer comprising one or more of: 
location, heart rate, blood oxygen level, or step count; and the one or more processors are further configured to transmit the one or more attributes of the wearer detected by the one or more sensors, via the communication interface, to a destination application (Vardi: ¶0146).

Regarding claim 12: The combination of Vardi 82 and Vardi disclose the wearable device of Claim 10, but does not explicitly disclose wherein the hook-based latching mechanism further comprises one or more motors that are configured to rotate the rotatable cross- bar.
However, in another embodiment, Vardi disclose wherein the hook-based latching mechanism further comprises one or more motors that are configured to rotate the rotatable cross- bar (¶0084).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the hook-based latching mechanism further comprises one or more motors that are configured to rotate the rotatable cross-bar, as taught by Vardi, to the wearable device of Vardi 82. The motivation is to remotely control the lock/unlock of the device (Vardi: Fig. 15)

Regarding claim 13: The combination of Vardi 82 and Vardi disclose the wearable device of Claim 10, wherein one or more physical components of each circuit system, of the set of circuit systems, is configured to break when over a threshold amount of pressure is placed on the one or more physical components (Vardi: ¶0051 and ¶0080).

Regarding claim 14: Vardi 82 disclose a wearable device comprising:
 a three-dimensional body having three mutually perpendicular axes along a width, a height, and a length (Fig. 1), the body comprising a rod-based latching mechanism (Fig. 3A-D, ¶0047, one or more processors (¶0081) and a communication interface (¶0042); 
the rod-based latching mechanism comprising: 
a rotatable cross-bar, a length of which substantially spans a first axis of the three axes of the body (Fig. 3A-D, ¶0047), 
a set of rods each having a length longer than a width and a height, the length of each rod running being disposed along a second axis of the three axes of the body, each rod being configured to be moved by the rotatable cross-bar, and a set of conductive receiving plates, each of which is configured to touch a corresponding rod, of the set of rods, when the rod-based latching mechanism is engaged (Fig. 3D, ¶0048); 
a band affixed to an end of a third axis of the three axes of the body, a length of the band being configured to encircle a wearer's limb (¶0043), the band comprising: 
one or more sets of holes, each set of holes being configured to receive the set of rods (¶0045),
a set of conductive members positioned within the band and running the length of the band, a first end of each conductive member, of the set of conductive members, being conductively connected to a corresponding conductive receiving plate of the set of conductive receiving plates, and wherein for each conductive member, of the set of conductive members, a corresponding hole of each of the one or more sets of holes exposes said each conductive member (Fig. 1, 2, ¶0045); 
the rod-based latching mechanism being configured to engage with the band by:
rotating the rotatable cross-bar, said rotating causing each rod, of the set of rods, to: 
(a) enter a corresponding hole, of a particular set of holes of the one or more sets of holes,
 (b) make and maintain contact with a corresponding conductive member exposed through the corresponding hole (Fig. 3A-D, ¶0048), and 
(c) make and maintain contact with a corresponding conductive receiving plate of the set of conductive receiving plates; 
each rod, of the set of rods, each corresponding conductive member, of the set of conductive members, and each corresponding conductive receiving plate of the set of conductive receiving plates forming a respective circuit system, of a set of circuit systems, configured to conduct an electric current when the rod-based latching mechanism is engaged with the band (Fig. 3D, ¶0048); 
the one or more processors being configured to: 
while the rod-based latching mechanism is engaged with the band, detect loss of electric current in one or more circuit systems of the set of circuit systems, and
responsive to detecting loss of electric current in the one or more circuit systems, transmit information regarding the loss of electric current in the one or more circuit systems, via the communication interface, to a destination application.
Vardi does not explicitly disclose the one or more processors being configured to: 
while the rod-based latching mechanism is engaged with the band, detect loss of electric current in one or more circuit systems of the set of circuit systems, and responsive to detecting loss of electric current in the one or more circuit systems, transmit information regarding the loss of electric current in the one or more circuit systems, via the communication interface, to a destination application.
In analogous art regarding wearable devices, Vardi disclose the one or more processors being configured to: 
while the rod -based latching mechanism is engaged with the band, detect loss of electric current in one or more circuit systems of the set of circuit systems (¶0045 & ¶0131), and
responsive to detecting loss of electric current in the one or more circuit systems, transmit information regarding the loss of electric current in the one or more circuit systems, via the communication interface, to a destination application. (¶0131 & ¶0153-0154).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of the one or more processors being configured to: 
while the rod-based latching mechanism is engaged with the band, detect loss of electric current in one or more circuit systems of the set of circuit systems, and responsive to detecting loss of electric current in the one or more circuit systems, transmit information regarding the loss of electric current in the one or more circuit systems, via the communication interface, to a destination application, as disclosed by Vardi, to the wearable device of Vardi 82. The motivation is to provide efficient control to the band for tamper monitoring. (¶0051, ¶0131) 

Regarding claim 15: The combination of Vardi 82 and Vardi disclose the wearable device of Claim 14, wherein: 
the body further comprises one or more sensors configured to detect one or more attributes of the wearer comprising one or more of: 
location, heart rate, blood oxygen level, or step count; and the one or more processors are further configured to transmit the one or more attributes of the wearer detected by the one or more sensors, via the communication interface, to a destination application (Vardi: ¶0146).

Regarding claim 16: The combination of Vardi 82 and Vardi disclose the wearable device of Claim 14, but does not explicitly disclose wherein the rod-based latching mechanism further comprises one or more motors that are configured to rotate the rotatable cross- bar.
However, in another embodiment, Vardi disclose wherein the rod-based latching mechanism further comprises one or more motors that are configured to rotate the rotatable cross- bar (¶0084).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the rod-based latching mechanism further comprises one or more motors that are configured to rotate the rotatable cross-bar, as taught by Vardi, to the wearable device of Vardi 82. The motivation is to remotely control the lock/unlock of the device (Vardi: Fig. 15).

Regarding claim 18: The combination of Vardi 82 and Vardi disclose the wearable device of Claim 16, but does not explicitly disclose wherein each rod is configured to be moved by the rotatable cross-bar based on friction between each rod and the rotatable cross-bar as the rotatable cross-bar rotates. However, friction is a well known option for moving rods. Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of using friction to move each rod by the rotatable cross bar, since having a limited universe of potential options (ways to move a rod), the selection of any particular option (friction) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of receiving data moving the rods, either option would have been obvious to one of ordinary skill.

Regarding claim 19: The combination of Vardi 82 and Vardi disclose the wearable device of Claim 14, but does not explicitly disclose wherein one or more physical components of each circuit system, of the plurality of circuit systems, is configured to open said each circuit system when over a threshold amount of pressure is placed on the one or more physical components.
However, in a different embodiment, Vardi disclose wherein one or more physical components of each circuit system, of the plurality of circuit systems, is configured to open said each circuit system when over a threshold amount of pressure is placed on the one or more physical components. (¶0051, ¶0080 & ¶0087-0088).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein one or more physical components of each circuit system, of the plurality of circuit systems, is configured to open said each circuit system when over a threshold amount of pressure is placed on the one or more physical components in order to identify if the latch is open or moved (¶0055 and ¶0079). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vardi et al. (US 2013/0182382) (Vardi 82 from herein on) in view of Vardi (US 2016/0078752) and further in view of Fugate et al. (US 2015/0187190).

Regarding claim 17: The combination of Vardi 82 and Vardi disclose the wearable device of Claim 14, but does not explicitly disclose wherein: the rotatable cross-bar has a set of cross-bar ridges substantially spanning the length of the rotatable cross-bar; each rod, of the set of rods, has a set of rod ridges; and each rod is configured to be moved by the rotatable cross-bar based on the set of rod ridges of said each rod interleaving with the set of cross-bar ridges as the rotatable cross-bar rotates.
In analogous art regarding wearable devices, Fugate disclose a wearable device with rotatable cross-bar has a set of cross-bar ridges substantially spanning the length of the rotatable cross-bar; each rod, of the set of rods, has a set of rod ridges (Fig. 13B, ¶0112); and each rod is configured to be moved by the rotatable cross-bar (¶0106).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of rotatable cross-bar has a set of cross-bar ridges substantially spanning the length of the rotatable cross-bar; each rod, of the set of rods, has a set of rod ridges; and each rod is configured to be moved by the rotatable cross-bar, as disclose by Fugate, to the wearable device of the combination of Vardi 82 and Vardi. The motivation is to allow attaching of the strap securely to various objects (¶¶0106).
The combination of Vardi 82, Vardi and Fugate does not explicitly disclose based on the set of rod ridges of said each rod interleaving with the set of cross-bar ridges as the rotatable cross-bar rotates. However, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include any type of rod ridge for the latch mechanism of The combination of Vardi 82, Vardi and Fugate since it allows for tamper detection of various types of straps with different mechanism.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689